Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145477                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 145477
                                                                   COA: 304273
                                                                   Monroe CC: 06-035599-FH
  ALFONZO ANTWON JOHNSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 21, 2012
  judgment of the Court of Appeals is considered. We DIRECT the Monroe County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2012                   _________________________________________
           p1205                                                              Clerk